Impact of advertising on consumer behaviour (short presentation)
The next item is the report by Mr Juvin, on behalf of the Committee on the Internal Market and Consumer Protection, on the impact of advertising on consumer behaviour.
Mr President, ladies and gentlemen, why a report on advertising? Because advertising can be the best of things and also the worst of things.
It can be the worst of things if it is misleading, if it is intrusive, if it is deceptive, if it does not play the game, if ultimately, it does not deliver what the consumer expects of it, which is information. It can be the best of things because advertising is also an amazing tool for economic development. Advertising oils the wheels of the economy, and as some people have said, advertising, if it is well done, also gives the consumer a means of making comparisons and, in some ways, it stimulates competition.
Advertising is not, therefore, something new, so why a new text when there are texts in existence already? For several reasons. Firstly, because advertising nowadays is not what it used to be. Recently, I read in an American report, but things are fairly similar in Europe, that on 29 November last year, in one day, online trade accounted for a turnover of more than USD 1 billion. That is a considerable increase in online trade and online advertising tools. One of the justifications for this report is that texts regulating advertising are sometimes completely unsuitable for the tools that have emerged in recent years.
Advertising can be intrusive, and increasingly it is so; it invades private life. There is also something quite new in advertising, which is not covered by the texts. Advertising may be covert. Advertising may not declare itself. There is a famous example on Facebook, one of the social networks - a new tool that is not covered by the legislation - where groups of people report some alleged fault or other in a product. All that can literally destroy a brand within a few days or a few weeks.
It is clear, therefore, that yesterday's advertising is not at all like today's advertising, which uses tools that did not exist before. I am thinking here of behavioural advertising, of targeted advertising, and of reading your private emails. Does anyone here want or accept their private emails being read? Well, that is what happens today for the purposes of advertising.
Basically, ladies and gentlemen, I think that we have to think about some very simple values: respect for private life, protection of the most vulnerable people, because we know very well that children are among those most vulnerable people who receive so-called behavioural advertising, which means advertising that targets their habits. These children do not understand that this advertising is not just advertising that is sent to them by chance. It is advertising that targets their individual choices. An adult might understand this, but a child does not.
Well, new technology brings new challenges: considerable economic challenges. We see that basically, this is really a political debate. The matter has been resolved, according to some professionals who, above all, do not want the advertising world to be affected. It is also true that we hear some professionals explaining to us that, after all, consumers are warned by long and very detailed confidentiality policies on websites. In reality, we know that no one reads these long, incomprehensible confidentiality policies and when they are read, they are not understood, they are actually impossible to read. We see that, in the end, we keep coming back to the same issue. Advertising must be fair, it must respect other people and it must respect private life. Consumers must not be spied on and must not be targeted without their knowledge. Consumers, citizens, must be respected.
Mr President, and I shall finish here, we must therefore have two objectives. Firstly, advertising must be fair: more fair, more respectful, more effective, therefore, and more respectful of private life, but also citizens, that is, citizens who are consumers, must be more aware, not manipulated, better informed and more discriminating. That is the whole purpose of this report.
Mr President, ladies and gentlemen, I hope that you will accept this report and will vote for it, in general terms, in this House.
(CS) Mr President, I welcome the report on the impact of advertising on consumer behaviour. As the report does not talk about the regulation of gambling advertisements, I would like to mention that Internet lotteries and advertisements for these in particular recognise no borders and are easily accessible to young people. Seven Member States prohibit on-line gambling, but it is still accessible in these countries. I firmly believe there is a need to try and prevent the negative consequences of becoming dependent on gambling. We must promote a ban throughout Europe on gambling advertisements which target children and young people, because exposing children to the influence of advertisements for virtual lotteries amounts to putting their future lives at risk in the same way as exposing them to unrestricted advertising for alcohol, cigarettes and other addictive substances. Moreover, casinos and gambling advertisements are sometimes not subjected to restrictions even outside the context of the Internet, so that casinos and advertisements are often found in close proximity to schools. I hope that today's debate will give a fresh impetus to the Commission to propose a ban on gambling advertisements in view of the undoubted public interest.
(EL) Mr President, my congratulations to the rapporteur, Philippe Juvin, on his report on the impact of advertising on consumer behaviour.
The report evaluates current legislation, underlines problems in its application and unfair trading practices, and highlights the importance of self-regulation, protection for vulnerable consumers, such as children, teenagers and the elderly, and the need to use advertising as a powerful catalyst in combating stereotypes and prejudice.
I prepared the opinion of the Committee on Women's Rights and Gender Equality and am delighted and I thank the rapporteur for including all our proposals for safeguarding gender equality and human dignity. I call on everyone involved to cooperate closely in combating pejorative or misleading advertisements which downgrade the image of women and to promote healthy standards, so that advertising can exert a positive influence on social perceptions, with respect for human dignity and the roles of the sexes.
Mr President, I would like to talk about the last indent of paragraph 25, which will be up for a separate vote and which I hope we will be able to delete from the report. This indent says that when search engines display ads in connection with a certain search word - i.e. somebody types in a search word and that search word is a brand name - this should require the authorisation of the brand owner.
This may sound sensible on the surface, but it goes completely against trademark law as it stands. First of all, trademarks are registered in 45 different classes of goods and services and you can have the same mark in different classes in the same register. This would, for instance, mean that if somebody wants his ad displayed connected with the word 'golf', that would require Volkswagen to authorise it for everybody.
The second problem is the sheer number of trademarks. There are millions of trademarks in Europe. There are 600 000 at the OHIM in Alicante alone, and many others, so if somebody wanted to advertise something connected to the word 'silver', he would probably have to get clearance from thousands of trademark owners. This is simply not practical. If this were enacted - which I hope it will not be - it would pretty much kill off the search engine business in Europe, and it would kill off legitimate advertising and legitimate competition. So I ask colleagues to vote ...
(The President cut off the speaker)
(SK) Mr President, I would like to begin by stating that it is a good thing a discussion is beginning on the floor of the European Parliament on dishonest practices in advertising, especially in connection with the development of new advertising methods and technologies.
New methods of digital communication have opened up a wide range of possibilities for advertising agencies. Along with the new possibilities for advertising, however, come new problems with hard sell, deception and the exploitation of gullible children and young people in the face of powerful assaults on their feelings. The regulation of advertising on the Internet must respond to the ingenuity of copywriters, and it is essential to restrict methods and techniques that violate protection of privacy or ethical frameworks, or interfere in the special nature of child development. We must therefore concentrate on a thorough analysis and examination of current trends, focusing on using new rules to restrict those technologies and those possibilities which violate the privacy of families and the privacy of children, and which damage the healthy development of the family, and we must apply these rules consistently.
(HU) Mr President, ladies and gentlemen, first of all, I would like to express my thanks to the rapporteur. From the perspective of the values I adhere to, we were discussing one of the most important topics of the recent period. The only thing that pains me is that this discussion took place at such a late hour. As the report underlines, the persons most vulnerable to advertisements are children and adolescents, whose free will is not yet strong enough and who are easily influenced. This does not only apply to irregular, false and aggressive advertisements, but also to advertisements in general, as we live in a new world where people are faced with the overwhelming pressure to fit in with the consumer society already at an early age. All types of advertisement should be expressly prohibited in children's programmes.
Furthermore, I must specifically highlight the fact that it may not even be the traditional media, such as television or radio, that pose the greatest threat to young people, but the world of the Internet. Advertising is at its most aggressive there, and it is there that it can inflict the greatest damage to the targeted consumer. The most unscrupulous companies show a disregard even for personal data, and invade the privacy of people through the use of social networking sites. This must definitely be prohibited and penalised. In this regard, all of us must motion for action to be taken within the European Union.
(IT) Mr President, ladies and gentlemen, I fully support the motion for a resolution on the impact of advertising on consumer behaviour tabled by Mr Juvin. Bearing in mind the importance of advertising not only for the economy, but also for the domestic market and consumers, I believe it is essential to take action to eliminate the negative impact that some advertising practices may have on them.
In particular, I greatly appreciate the rapporteur's evaluation of the existing legislative and non-legislative framework and the shortcomings noted in its interpretation and implementation, which have precluded the desired level of harmonisation.
We must focus our efforts on combating unfair commercial practices in the advertising sector by broadening the scope of the existing rules.
The motion provides an appropriate solution to the ongoing problem of striking the right balance between competing priorities, such as freedom of expression and consumer protection.
To conclude, I once again congratulate the rapporteur and the shadow rapporteurs.
(SK) Mr President, the various types of advertising that have been spreading via the new communications media in recent years have become a social phenomenon, bringing with it the risk of exploitation of the trust of the ordinary consumer.
In my opinion, consumer protection in this area requires minimal legal underpinning at the very least, and I agree with the rapporteur and congratulate him on his report and for seeing the matter in such a constructive way, in favour of vulnerable groups such as children and young people in particular, as some earlier speakers have already mentioned. As a doctor, I strongly support this. We must prevent cases of deliberate deception, where consumers make decisions on the basis of information which they assume is made up of objective facts or proven studies, when the information is merely of a promotional or commercial nature. I am alarmed by the development of advertising practices directly targeting private consumers, such as the reading of email by third parties who exploit the contents thereof for commercial purposes. Advertising practices used by companies must, without exception, respect the confidentiality of private correspondence and comply with legislation protecting privacy.
(GA) Mr President, it is difficult to be certain in this regard, especially when the impact of advertising on the behaviour of citizens is being considered. Every day, survey after survey appears, and they all contain different results.
Nevertheless, advertising does pay; private companies spend millions and millions on radio, TV and newspaper advertisements as well as covert advertising like sponsorship. At the same time, there is a dilemma in assessing it. On the one hand, you have people saying that one of the cures for alcoholism is to ban advertising. Yet we have seen the use of drugs grow exponentially in recent decades, and because they are illegal not only are they not advertised but they cannot be bought over the counter.
Therefore, I think that there is a need for independent analysis and proper surveying at EU level, without any vested interests involved, to really establish what is good and what is bad, what is beneficial and what is not, and then we can regulate accordingly. Without that, I think we are going to have different surveys, day in and day out, producing the results that the people who commission them want.
Member of the Commission. - Mr President, on behalf of the Commission and, in particular, Vice-President Reding, I want to thank the rapporteur for this valuable report analysing several key aspects concerning the influence of modern advertising and consumer behaviour. In order to find out how to best address the challenges arising from the development of the Internet and new technologies, the Commission has consulted widely on the existing legal framework for data protection throughout 2009 and 2010.
The consultations have confirmed that the underlying principles of the current EU data protection legislation are still very much valid. However, it became equally clear that the EU needs a more comprehensive and more coherent approach in its policy for personal data protection for the EU and beyond. As a consequence, on 4 November, the Commission adopted a communication on a comprehensive approach on personal data protection in the European Union.
Online advertising delivers many benefits to European citizens, in particular, by giving them free access to services. Many of the targeting techniques - display, contextual and certain search-related adverts, etc. - do not involve any tracking and are not a subject of major concern. My colleague, Vice-President Neelie Kroes, has called on the industry to establish a self-regulatory framework for online behavioural advertising based on the EU legal framework and the four principles of effective transparency, an appropriate form of affirmation or consent, user friendliness and effective enforcement. The Commission will monitor the industry's efforts to assess whether more regulatory action is necessary.
As regards advertising emails and the confidentiality of communications, the telecoms reform adopted a year ago strengthened and clarified the EU privacy rules. It also created a clear obligation for Member States to enact dissuasive sanctions and to ensure that the competent authorities have not only the necessary powers to enforce them but are also provided with appropriate resources. The Member States have until May 2011 to transpose these provisions into national law.
The Commission acknowledges that there are certain differences in the transposition of the Unfair Commercial Practices Directive between the Member States. The Commission considers that such differences, some of which the Commission is solving through cooperation with the Member States, are marginal, and that the desired level of harmonisation seems to have been attained.
The use of general clauses gives some leeway to the Member States but ensures, at the same time, that the directive is future-proof. In this connection, the guidance on the application of the Unfair Commercial Practices Directive is one of the initiatives taken by the Commission to make sure that full harmonisation is effective; in other words, to ensure that the same rules are interpreted and applied in the same manner in the Member States. As suggested by the draft report, we will definitely continue our work on the guidance and update this document to take account of new issues and developments. The Commission is also developing a legal database on the legislation, jurisprudence and academic work which will foster uniform application of the directive in the Member States.
As regards the statements in relation to advertising in the form of comments posted on social networks, forums and blogs, it is important to note that, whenever consumers acting on behalf of a trader and/or are in any way financed by a trader to make certain representations without this being made clear in the opinion or statement, this is actually covered by the Unfair Commercial Practices Directive as a form of hidden advertising. As far as mere opinions are concerned, these, of course, do not qualify as advertising.
In this connection, the Commission considers that marketing legislation is not the most adequate instrument, as it is a matter of freedom of expression. The directive nevertheless contains specific safeguards concerning vulnerable consumers. Age is a factor which national authorities must take into account when assessing the fairness of a practice. The report on the application of the Unfair Commercial Practices Directive, which is due in 2011, will build on the Member States' experience, including in the field of advertising to children and adolescents, to the extent the data on this aspect will be available.
The debate is closed.
The vote will take place on Wednesday at 12:30.
Written statements (Rule 149)
I share many of Mr Juvin's views on the impact of advertising on consumer behaviour. I believe, however, that preventing the dissemination of comments on social networks, forums and blogs - which, by their very nature, risk becoming a modern kind of 'hidden advertising' - can be achieved by identifying the new forms of offences favoured by the Internet and by extending the rules on data retention to online content providers, rather than by resorting to forms of censorship, since I consider it a priority to respect everyone's right to express his or her opinion on the Internet as well, unless it is proven that it infringes the law. I am amazed that people should think of censoring a comment on a forum that they believe might affect consumers' buying decisions and yet they consider it to be an invasion of privacy to extend the current Directive 2006/24/EC on the retention of data to make it possible to identify paedophiles who groom children through social forums. Is that a case of double standards? Consumers, especially the youngest consumers, must be protected from hidden advertising. Nonetheless, it is proportionally important to protect freedom of expression, which is one of the pillars underpinning our democracies. I therefore hope that the relevant authorities can be given the tools they need to identify the perpetrators of Internet crimes through the extension of Directive 2006/24/EC to include content providers, as called for in Parliament's Declaration P7_DCL(2010)0029 of 23 June 2010.